Citation Nr: 0428316	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty June 1941 to August 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show the veteran was treated in 
August 1944 for injury he sustained in a motor vehicle 
accident.  According to service medical records, the veteran 
was treated for a wound laceration of the left arm that 
occurred when the truck in which he was riding overturned and 
the veteran was pinned under the cab of the truck.  On 
examination, the veteran was evaluated with laceration of the 
left maxilla, left axilla, and contusion of the back of the 
head.  X-ray studies of the facial bones were negative for 
any defects or abnormalities, except for a suspicious area 
observed in the inferior part of the left lateral orbital 
wall.  Subsequent x-ray studies of the facial bones confirmed 
a slightly comminuted fracture of the inferior third of the 
left anterior orbital wall without displacement.  The 
remainder of the service medical records are unremarkable for 
treatment.

The veteran now complains of headaches and dizzy or fainting 
spells, attributing them to the head injury in service.  He 
has reported these symptoms during outpatient treatment.  In 
the opinion of the undersigned, the criteria of 38 C.F.R. 
§ 3.159(c)(4) (2003) have been met, and the veteran should be 
afforded an examination and opinion to identify what he has 
now and whether it is related to the proven head injury in 
service.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his headaches and dizzy or 
fainting spells.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
make any appropriate diagnoses, and 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the diagnosed condition(s) is/are the 
result of the injury in service.  The 
rationale for each opinion should be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




